Illinois Official Reports

                                            Appellate Court



                             In re Marriage of Virdi, 2014 IL App (3d) 130561



Appellate Court                In re MARRIAGE OF NARVEEN VIRDI, Petitioner-Appellant, and
Caption                        PREM VIRDI, Respondent-Appellee.



District & No.                 Third District
                               Docket No. 3-13-0561



Filed                          June 24, 2014



Held                           In a marriage dissolution action where petitioner initially was awarded
(Note: This syllabus           a substantial amount of maintenance until respondent retired from his
constitutes no part of the     medical practice, the trial court did not abuse its discretion in denying
opinion of the court but       her petition seeking to continue maintenance after respondent retired,
has been prepared by the       since petitioner failed to manage the maintenance she had received to
Reporter of Decisions          prepare for respondent’s retirement and the termination of
for the convenience of         maintenance, and petitioner was not entitled to an award of attorney
the reader.)                   fees in view of her failure to substantially prevail in her attempt to
                               modify maintenance.




Decision Under                 Appeal from the Circuit Court of Rock Island County, No. 93-D-41;
Review                         the Hon. Frank R. Fuhr, Judge, presiding.




Judgment                       Affirmed.
     Counsel on                Stephen T. Fieweger, of Katz, Huntoon & Fieweger, P.C., of Moline,
     Appeal                    for appellant.

                               Kathleen Bailey, of Coyle, Gilman, Stengel, Bailey & Robertson, of
                               Rock Island, for appellee.




     Panel                     JUSTICE SCHMIDT delivered the judgment of the court, with
                               opinion.
                               Justice O’Brien concurred in the judgment and opinion.
                               Justice Carter specially concurred, with opinion.




                                                OPINION

¶1         Petitioner, Narveen Virdi, and respondent, Prem Virdi, were married in 1970 and
       petitioned for dissolution of marriage in 1993. A judgment of dissolution was entered in 1998,
       which included an award of maintenance to Narveen. In August 2011, the trial court granted
       Prem’s petition to modify maintenance from $10,000 a month to $1,500 a month; this court
       upheld that decision on appeal. In re Marriage of Virdi, 2013 IL App (3d) 120546-U. While
       that appeal was pending, Narveen filed a petition to modify the $1,500-a-month maintenance
       award, arguing that a substantial change in circumstances had occurred since that award was
       imposed. The trial court denied Narveen’s petition to modify. Narveen appeals, raising two
       issues: (1) that the trial court abused its discretion in denying Narveen’s petition to modify
       maintenance; and (2) this court should award Narveen attorney fees incurred for the present
       appeal. We affirm.

¶2                                                FACTS
¶3         During Prem and Narveen’s marriage, Prem worked as an ophthalmologist in a shared
       practice. Narveen was a stay-at-home mother for the parties’ one child. She earned master’s
       degrees in literature and English from a school in India in 1970, but Prem and his family
       discouraged her from further pursuing her education. In 1990 Narveen purchased a banquet
       center called the Moline Commercial Club (Club). Narveen operated the banquet center along
       with a nonprofit agency referred to as “the Institute” and an art gallery called the Phoenix. The
       Club has operated at a loss every year since 1990.
¶4         In 1998 the court entered its judgment of dissolution. The judgment awarded Prem 47% of
       the net marital assets valued at $1.5 million. Narveen received 53% valued at $1.7 million. At
       the time of dissolution, Prem was 59 years old and Narveen was 49. The court ordered Prem to
       pay Narveen $4,000 a month in maintenance. The trial judge explained:
               “ ‘The Court is mindful of the fact that [Prem] is in a profession that requires not only a
               keen intellect but also fine motor skills to perform microsurgery. The Court therefore

                                                    -2-
                finds that it would only be fair to order that [Prem] continue to pay maintenance until
                he retires from the practice. To order [Prem] to pay maintenance beyond the period
                that he is practicing would require him to pay maintenance out of his own property.
                Thus the Court finds that maintenance is to be permanent and shall terminate upon
                [Prem’s] retirement from the practice of ophthalmology.’ ” Virdi, 2013 IL App (3d)
                120546-U, ¶ 4.
       In 2000, upon Narveen’s request, and a showing of a substantial change in circumstances, the
       trial court modified the maintenance award to $10,000 a month.
¶5          In September 2009, Prem informed Narveen that he would be retiring from his practice in
       November 2009 and planned to stop making maintenance payments at that time. In December
       2009, Prem filed a petition to terminate maintenance, asserting that the court’s initial
       maintenance award required that maintenance would terminate upon Prem’s retirement. After
       filing the petition, Prem stopped making maintenance payments. Narveen responded by filing
       a petition to continue maintenance.
¶6          The court held evidentiary hearings in September 2010, March 2011, and May 2011. The
       evidence established that after retirement, Prem’s income had fallen from $198,000 a year to
       $78,000, comprised of social security benefits and proceeds from rental properties. Prem’s net
       worth totaled approximately $3 million. Narveen’s net worth totaled $1.4 million. Narveen had
       little income other than maintenance from Prem. When Prem stopped making maintenance
       payments in December 2009, Narveen began taking distributions from her retirement
       accounts. Narveen claimed expenses of $13,200 a month; Prem claimed his totaled $7,400 a
       month. Narveen owed $54,000 in back taxes on the Club.
¶7          The court found that Prem’s decision to retire was made in good faith. In addition, the court
       found that the initial maintenance award was made in anticipation of Prem’s eventual
       retirement. The initial award provided Narveen with sufficient funds to save for the looming
       reduction in maintenance that would accompany Prem’s retirement. However, the court
       determined that the decrease in Narveen’s net worth constituted a change in circumstances that
       justified continued maintenance. The court awarded Narveen maintenance of $1,500 a month,
       to terminate in three years unless either party filed a petition to review maintenance. Narveen
       appealed the court’s decision. In September 2013, this court affirmed the $1,500 award but
       reversed the three-year termination period, making the award permanent. Virdi, 2013 IL App
       (3d) 120546-U.
¶8          On November 16, 2012, while Narveen’s appeal of the $1,500 award was still pending,
       Narveen filed a petition to modify that award. The petition requested two modifications: (1)
       that the maintenance award be extended permanently; and (2) that the award be increased
       because Narveen’s income was insufficient to meet her needs and Prem could afford to pay
       more in maintenance. The petition also sought attorney fees pursuant to section 508 of the
       Illinois Marriage and Dissolution of Marriage Act (the Act) (750 ILCS 5/508 (West 2012)).
¶9          The parties filed affidavits detailing their current financial situations. Narveen’s affidavit
       listed her occupation as “Artist & Principal of 501(c)(3),” but listed the $1,500 in maintenance
       as her only income. Narveen claimed that she had $9,663 in monthly expenses, including
       $3,761 in mortgage payments and $1,850 in payments on real estate taxes for her Rock Island
       home (residence) and her condominium on Lake Shore Drive in Chicago (condo).
¶ 10        Narveen’s assets included three properties: her residence, which she valued at $360,000
       and owed $11,000 in taxes on; the condo, which she claimed to have bought for $525,000 (she

                                                    -3-
       did not give a present value); and the Club, which she bought for $80,000 and made
       improvements of approximately $250,000. She estimated the present market value of the Club
       at $550,000, giving her equity of $330,000. As to financial assets, Narveen listed an individual
       retirement account (IRA) valued at $0.
¶ 11        As to liabilities, Narveen listed a mortgage on her residence of $181,000, with a monthly
       payment of $1,861; a mortgage on the condo of $325,000, with a monthly payment of $1,900;
       $7,000 in VISA credit card debt; and $18,000 in debt to a credit union.
¶ 12        Prem’s affidavit listed his income at $6,835 a month, of which approximately $2,000 came
       from social security benefits and the rest came from rent generated by three rental properties.
       Prem estimated his monthly expenses to be $8,123, not including maintenance. He listed four
       pieces of real estate as assets: his residence in Moline and the three rental properties. He
       estimated their combined value at $735,000. He owed a combined $287,000 on the properties.
       Other assets included checking accounts of approximately $7,000; a money market account of
       $127,000; a retirement account with a present cash value of $1.1 million; and two life
       insurance policies with a combined cash value of $203,000. Prem also listed a 45% interest in
       real estate investment group called Global Vision Partners and a 33% interest in a real estate
       investment group called Global Vision Investors II.
¶ 13        The court held a hearing on Narveen’s petition on May 21, 2013. Prem testified that in
       2012 he took a $213,000 distribution from his IRA. His financial advisor testified that Prem
       takes a $10,000 withdrawal from his IRA every month for living expenses. Otherwise, his
       income is $6,500 a month from social security benefits and income from his rental properties.
¶ 14        Narveen testified that since filing her financial affidavit, her mortgage lenders foreclosed
       on her residence and her condo. In order to rescue her properties from foreclosure, she took out
       a loan of $396,000 from a private lender in May 2013. The terms of the loan note required that,
       by the maturity date of August 9, 2013, Narveen was required to repay the principal, plus a
       $20,000 “loan fee,” a $5,000 “administrative fee,” and interest accrued on the principal at 18%,
       for a total of $438,820. To secure the note, Narveen mortgaged the condo and the Club.
¶ 15        Narveen’s income was comprised of maintenance and approximately $5,000 a year she
       earned from the Phoenix’s art sales. Narveen was waiting until she turned 65 to apply for social
       security benefits, at which time she expected to receive $1,000 a month. Narveen testified that
       since maintenance had been reduced to $1,500, she had taken distributions from her retirement
       account, reducing it from $209,000 to $2,500. She used the withdrawals to pay back taxes on
       her properties and for living expenses. She testified that at least $31,000 went to pay for
       expenses for the Club. Most of the remainder of the withdrawals went to pay three years of
       unpaid real estate taxes on her three properties. Narveen testified that she paid $75,000 in back
       taxes on the Club and $10,000 for the condo.
¶ 16        During her testimony, Narveen disclosed that she had inherited a piece of property in India
       from her mother. She planned to sell that property to meet her obligations on the 18% loan.
       After selling the property and paying off the loan, Narveen would still owe roughly $180,000
       on a mortgage from US Bank on her residence. Narveen was questioned about why she did not
       include the India property in her financial affidavit:
                    “A. Yeah, but I was under the impression that inheritance is mine. It’s got nothing
               to do with marital property. What I put was just marital property. ***



                                                   -4-
                   A. *** And I–I just left it blank because I felt that–I was under the impression that
               inheritance is really my business. It’s not joint property. His inheritance is in his family.
               He inherited a lot of property, too. It’s not part of it. That’s his stuff, right? That’s the
               way it–I was under the impression, so I just ignored it.”
       Narveen described the businesses she runs in the Moline Club building:
                   “Q. And when we were in court in March of 2011 you told us the Moline Club
               had not made a profit once since you’ve been operating it, right?
                   A. Correct. Still to this day.
                   Q. And has the Moline Club become more lucrative for you?
                   A. No, it’s the same. I mean, in fact, it’s actually more of a struggle now because so
               many other banquet facilities have opened up. The University Club has opened up.
               Now they’re opening up another one.
                   Q. Is the Moline Club still open?
                   A. Yes.
                   Q. Why?
                   A. Well, because of the Institute, because of the Phoenix downstairs, and because
               we do have a few brides coming in. But it’s reduced. We don’t have scheduled hours;
               we only are by appointment, so we have an answering machine. That’s all we have.
                   Q. What have you earned since March of 2011 from the Phoenix?
                   A. I don’t have the numbers exactly with me. But, as I say, we make sales but we
               only keep twenty percent from the Phoenix.
                   Q. And that just covers the electricity?
                   A. Barely, yes.
                   Q. And so you’re not–Is it fair to say you’re not earning anything from the
               Phoenix?
                   A. For to take home, nothing.
                   Q. And what do you earn from the Institute?
                   A. Nothing. That’s just community service.
                   Q. So the reason the Moline Club is still in operation is so that you can make
               nothing from the Phoenix Gallery and the Institute?
                   A. I’m sorry. I resent that question. I don’t keep it open just to keep nothing. That’s
               a community activity. This real estate value, if I can–I’m waiting for the train to come
               in, and then I could sell it. But, right now, I can’t sell it. I can’t just give it away. I’ve
               put twenty years of work in it. I expect that there is some value. I’m keep–I’m not
               keeping it open for nothing. There is–I’m doing social work. I’m doing a community
               service, and that is expensive. And I’ve been doing it for twenty years, and it’s a matter
               of pride.”
¶ 17       Narveen testified that the Institute had lost its nonprofit status (26 U.S.C. § 501(c)(3)
       (2006)) because of a mistake by her accountant. As a result, it was ineligible for most grants.
       Narveen hoped that once the section 501(c)(3) status was reinstated, she could apply for grants
       to fund the Institute and pay herself a salary. Narveen testified that she had been considering
       selling the Club. She received one offer to buy, but the buyer planned to demolish the building
       and build a parking structure. Narveen declined because the Club is an historic building and

                                                     -5-
       “that’s a social thing. You can’t just tear it up.” Narveen continued trying to sell the Club by
       word of mouth but had not received any other offers.
¶ 18       Narveen testified that since the last hearing on maintenance, she had not taken any steps to
       increase her income. She had not applied for any jobs and could not think of any that she would
       be qualified for. She had tried to sell her residence, but did not like her realtor. At the time of
       the hearing, she was attempting to market the residence by herself. Narveen testified that she
       does not have health insurance, because she cannot afford it. She does yoga to stay healthy but
       does not go to the doctor because she cannot afford it.
¶ 19       In addition to her obligations on the note, her mortgage, and real estate taxes, Narveen
       described an $18,000 liability she had from a credit union:
                   “A. It was–It was from–for the art gallery. I purchased a vehicle for an art gallery,
               and then I tried to sell it, and I couldn’t sell it. And–And then I let my chef–chef,
               manager kind of–I let her drive it, and she didn’t maintain it. And it–it’s now
               almost–I’m trying to sell it down. I’m getting a bid for $3,600. I really made a mistake
               with that. It was a miscalculation on my part.”
¶ 20       The trial court denied the petition in a written order. The order explained that the parties’
       circumstances remained similar to those that existed when the court reduced maintenance to
       $1,500 a month. The court found that Prem remained retired and was receiving income from
       rent and social security, in addition to drawing on his IRA. As to Narveen, the court found that
       she continued to operate the Club at a loss. Although her retirement account had been depleted
       from $219,000 to $2,500, at least $30,000 of that was used to fund the Club. Narveen had
       turned down an offer to sell the Club because she disliked the buyer’s plans for the building.
       Narveen had not pursued employment and had taken out a $438,820 loan at 18% interest to
       rescue both her Moline residence and Chicago condo from foreclosure.
¶ 21       The court ordered that Prem continue to pay $1,500 a month in permanent maintenance and
       awarded Narveen attorney fees in the amount of $4,673.70. The court noted that at the previous
       hearing, it had denied Narveen’s request for attorney fees, finding that she had the ability to
       pay them herself. The court found that Narveen’s ability to pay attorney fees had changed
       because of “her inability to manage her own finances.”
¶ 22       Narveen appeals the trial court’s judgment.

¶ 23                                         ANALYSIS
¶ 24      On appeal, Narveen raises two issues: (1) that the trial court abused its discretion when it
       denied Narveen’s petition to modify maintenance; and (2) that this court should award
       Narveen attorney fees for prosecuting the present appeal under section 508(a)(3.1) of the Act
       (750 ILCS 5/508(a)(3.1) (West 2012)).

¶ 25                                          A. Maintenance
¶ 26       A trial court’s ruling on the modification of maintenance will not be reversed absent an
       abuse of discretion. Blum v. Koster, 235 Ill. 2d 21 (2009). A court abuses its discretion where
       no reasonable person would have taken the view adopted by the trial court. Id. It is not our job
       to reweigh the statutory factors, and absent an abuse of discretion, we will not substitute our
       judgment for that of the trial court. In re Marriage of Donovan, 361 Ill. App. 3d 1059, 1064
       (2005).

                                                    -6-
¶ 27       A court may modify maintenance “only upon a showing of a substantial change in
       circumstances.” 750 ILCS 5/510(a-5) (West 2012). When determining whether a modification
       is appropriate, a court shall consider the following factors from section 510(a-5) of the Act:
                   “(1) any change in the employment status of either party and whether the change
               has been made in good faith;
                   (2) the efforts, if any, made by the party receiving maintenance to become
               self-supporting, and the reasonableness of the efforts where they are appropriate;
                   (3) any impairment of the present and future earning capacity of either party;
                   (4) the tax consequences of the maintenance payments upon the respective
               economic circumstances of the parties;
                   (5) the duration of the maintenance payments previously paid (and remaining to be
               paid) relative to the length of the marriage;
                   (6) the property, including retirement benefits, awarded to each party under the
               judgment of dissolution of marriage, judgment of legal separation, or judgment of
               declaration of invalidity of marriage and the present status of the property;
                   (7) the increase or decrease in each party’s income since the prior judgment or
               order from which a review, modification, or termination is being sought;
                   (8) the property acquired and currently owned by each party after the entry of the
               judgment of dissolution of marriage, judgment of legal separation, or judgment of
               declaration of invalidity of marriage; and
                   (9) any other factor that the court expressly finds to be just and equitable.” 750
               ILCS 5/510(a-5) (West 2012).
¶ 28       In addition, the court shall consider the factors set forth in section 504(a) of the Act:
                   “(1) the income and property of each party, including marital property apportioned
               and non-marital property assigned to the party seeking maintenance;
                   (2) the needs of each party;
                   (3) the present and future earning capacity of each party;
                   (4) any impairment of the present and future earning capacity of the party seeking
               maintenance due to that party devoting time to domestic duties or having forgone or
               delayed education, training, employment, or career opportunities due to the marriage;
                   (5) the time necessary to enable the party seeking maintenance to acquire
               appropriate education, training, and employment, and whether that party is able to
               support himself or herself through appropriate employment or is the custodian of a
               child making it appropriate that the custodian not seek employment;
                   (6) the standard of living established during the marriage;
                   (7) the duration of the marriage;
                   (8) the age and the physical and emotional condition of both parties;
                   (9) the tax consequences of the property division upon the respective economic
               circumstances of the parties;
                   (10) contributions and services by the party seeking maintenance to the education,
               training, career or career potential, or license of the other spouse;
                   (11) any valid agreement of the parties; and


                                                  -7-
                   (12) any other factor that the court expressly finds to be just and equitable.” 750
               ILCS 5/504(a) (West 2012).
       In reaching its decision, the court must consider all relevant statutory factors but need not make
       explicit findings as to those factors. In re Marriage of Reynard, 378 Ill. App. 3d 997 (2008).
¶ 29       In the present case, the court issued a written order denying Narveen’s request to modify
       maintenance. The court found that from the time of the hearings on the previous petition to
       reduce maintenance, until the hearing on the present petition to modify, no substantial change
       in circumstances had occurred that would justify a modification of maintenance. Although the
       court did not explicitly cite to the section 510(a-5) or section 504(a) factors, its analysis reflects
       an appropriate consideration of those factors, and its decision was not an abuse of discretion.
¶ 30       Narveen claims that a substantial change in circumstances has occurred because she made
       withdrawals from her retirement account from $219,000 down to $2,500. In addition, Prem
       continues to withdraw from his retirement account in the amount of $10,000 a month.
       However, those changes do not constitute a change in circumstances sufficient to result in a
       modification of maintenance. Narveen’s decision to withdraw from her retirement account was
       a result of her own lack of financial planning. As the court noted in its initial dissolution
       judgment, maintenance was initially ordered in anticipation of Prem’s retirement. “[W]e are
       reluctant to find a ‘substantial change in circumstances’ where the trial court contemplated and
       expected the financial change at issue.” Reynard, 378 Ill. App. 3d at 1005. From 2000 to at
       least September 2009, Narveen was receiving $10,000 a month in maintenance, some of which
       could have been used to plan for the inevitable reduction in maintenance that would
       accompany Prem’s retirement.
¶ 31       In addition, Narveen has not pursued avenues to become self-sufficient. Instead, she has
       continued to operate the Club and the Institute at a consistent loss, and drained her retirement
       account to pay the property taxes. Although a party should not have to liquidate assets in order
       to survive (In re Marriage of Keip, 332 Ill. App. 3d 876, 882 (2002)), the assets in question
       here operate at a loss and Narveen can no longer afford them. When determining maintenance
       payments, a court should consider whether a party’s situation is necessary or incurred by
       choice. See Reynard, 378 Ill. App. 3d at 1007. Narveen’s commitment to community service is
       laudable, but the Act does not countenance that Prem should subsidize her community service
       15 years after the dissolution of their marriage. By analogy, a court would not find a change in
       circumstances to necessitate an increase in maintenance if a petitioner were to give all his or
       her assets to charity.
¶ 32       Narveen also points to the distributions Prem has begun taking from his IRA as proof of a
       change in circumstances. However, Prem’s distributions do not qualify as income for the
       purpose of calculating maintenance. The initial distribution of property took into account the
       parties’ existing retirement accounts. In the years following, Prem chose to supplement his
       saving by investing his income, while Narveen used her savings to support a business that has
       not made any profit in over 20 years.
¶ 33       The purpose of the Act is to make the division of property the primary means of providing
       for the future needs of both parties. In re Marriage of Brackett, 309 Ill. App. 3d 329, 338
       (1999). In the present case, the initial dissolution order provided Narveen with $1.7 million in
       property. That property has dwindled as a result of Narveen’s choice to continue operating the
       Club at a loss rather than pursuing activities that would provide her an income. Narveen also
       failed to keep up with the property taxes on her various properties. In addition, for nearly 10

                                                     -8-
       years, Narveen was receiving annual maintenance payments in six figures, which could have
       been used to prepare for her retirement. That is, Narveen’s current situation is the product of
       her own financial mismanagement and choice. At dissolution, the court awarded her $1.7
       million in assets. Additionally, since then Prem has paid her well over $1 million in
       maintenance. This amounts to a very comfortable “life jacket.” She elected to throw off her life
       jacket and ride a sinking ship into the deepest abyss in the sea. Prem used the assets awarded
       him in the dissolution wisely; Narveen did not. Prem cannot be held to account for Narveen’s
       business failures 20 years after the divorce. The trial court did not abuse its discretion in
       denying Narveen’s petition to modify maintenance.

¶ 34                                          B. Attorney Fees
¶ 35       Narveen requests that we award her attorney fees for prosecuting this appeal under section
       508(a)(3.1) of the Act (750 ILCS 5/508(a)(3.1) (West 2012)). Prem responds by arguing that
       this court does not have jurisdiction to award attorney fees and that, even if it did, Narveen is
       not entitled to them.
¶ 36       Section 508(a)(3.1) allows a court to award attorney fees to a party for the prosecution of
       any claim on appeal on which the party has substantially prevailed. 750 ILCS 5/508(a)(3.1)
       (West 2012). Narveen has not substantially prevailed on her claim to modify maintenance.
       Therefore, she is not entitled to attorney fees under the statute.

¶ 37                                        CONCLUSION
¶ 38       The judgment of the circuit court of Rock Island County is affirmed.

¶ 39       Affirmed.

¶ 40       JUSTICE CARTER, specially concurring.
¶ 41       I agree with the majority’s opinion in this case, except for the following two sentences in
       paragraph number 33: “This amounts to a very comfortable ‘life jacket.’ She elected to throw
       off her life jacket and ride a sinking ship into the deepest abyss in the sea.” I do not join in that
       portion of the opinion.
¶ 42       For the reason stated, I specially concur with the majority’s opinion.




                                                     -9-